IN THE COURT OF APPEALS OF IOWA

                                     No. 17-0449
                                  Filed May 2, 2018


IN THE MATTER OF J.R.,
Alleged to be Seriously Mentally Impaired.

J.R.,
        Respondent-Appellant.

________________________________________________________________


        Appeal from the Iowa District Court for Marshall County, Timothy J. Finn,

Judge.



        J.R. appeals the order denying his writ of habeas corpus to vacate and set

aside his involuntary commitment. AFFIRMED.



        Merrill C. Swartz of Swartz Law Firm, Marshalltown, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.



        Considered by Tabor, P.J., McDonald, J., and Carr, S.J.*

        *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                         2


CARR, Senior Judge.

       J.R. has been under commitment as a person with a serious mental

impairment since 2004.     In 2012, this court affirmed an order continuing his

commitment. See In re J.R., No. 11-1180, at *1 (Iowa Ct. App. Feb. 15, 2012).

J.R. now appeals the order denying his writ of habeas corpus to vacate and set

aside his involuntary commitment. See Iowa Code § 229.37 (2016) (stating that a

person who is confined for serious mental impairment may challenge continued

involuntary commitment by writ of habeas corpus).           He contends there is

insufficient evidence that he is seriously mentally impaired.

       We review claims relating to the sufficiency of the evidence in involuntary

commitment proceedings for errors at law. See In re B.B., 826 N.W.2d 425, 428

(Iowa 2013). The burden of proving serious mental impairment is by clear and

convincing evidence. See id. Clear and convincing evidence “means that there

must be no serious or substantial doubt about the correctness of a particular

conclusion drawn from the evidence.” Id. (citation omitted). The district court’s

finding that J.R. is seriously mentally impaired is binding on us if supported by

substantial evidence. See Iowa R. App. P. 6.904(3)(a). “Evidence is substantial if

a reasonable trier of fact could conclude the findings were established by clear and

convincing evidence.” In re L.H., 890 N.W.2d 333, 339 (Iowa 2016) (citation

omitted).

       The court’s inquiry in a habeas corpus proceeding is the same as in an

original commitment order under chapter 229 for someone who is seriously

mentally impaired. See B.A.A. v. Chief Med. Officer, Univ. of Iowa Hosps. &
                                           3

Clinics, 421 N.W.2d 118, 125 (Iowa 1988).           Chapter 229 defines “seriously

mentally impaired” or “serious mental impairment” as

       the condition of a person with mental illness and because of that
       illness lacks sufficient judgment to make responsible decisions with
       respect to the person’s hospitalization or treatment, and who
       because of that illness meets any of the following criteria:
               a. Is likely to physically injure the person’s self or others if
       allowed to remain at liberty without treatment.
               b. Is likely to inflict serious emotional injury on members of the
       person’s family or others who lack reasonable opportunity to avoid
       contact with the person with mental illness if the person with mental
       illness is allowed to remain at liberty without treatment.
               c. Is unable to satisfy the person’s needs for nourishment,
       clothing, essential medical care, or shelter so that it is likely that the
       person will suffer physical injury, physical debilitation, or death.

Iowa Code § 229.1(20).

       J.R. has been diagnosed with schizophrenia and obsessive compulsive

disorder. He does not dispute the finding that he is a person with mental illness.

He instead argues the evidence does not support the district court’s findings that

he lacks sufficient judgment to make responsible decisions as to his treatment and

that he is likely to injure himself or others if allowed to remain at liberty without

treatment.

       The evidence presented at the hearing came primarily from Dr. Douglas

Steenblock, who is board certified in psychiatric medicine and has been treating

J.R. for more than ten years. Dr. Steenblock opined that J.R. is still seriously

mentally impaired and, if not under commitment, J.R. would not provide proper

care for himself and would be likely to injure himself or others.

       J.R. argues the district court reached its finding that he presents a danger

to himself or others based on acts that occurred in or around 2010. Dr. Steenblock

testified as to these acts to explain J.R.’s behavior when not taking medication.
                                         4


Dr. Steenblock testified that J.R. now takes an antipsychotic medication that

alleviates many of the symptoms of schizophrenia. However, before J.R. began

taking the medication, Dr. Steenblock observed that J.R. showed many positive

psychotic symptoms and that his behavior was escalating. Dr. Steenblock testified

that prior to his commitment, J.R. “was very angry and irritable,” made “statements

that implied that he might assault someone if they provoked him,” and made

specific threats to individuals based on his paranoid beliefs that they were trying

to harm him. In addition to his violent propensities, Dr. Steenblock explained that

when J.R. was not taking antipsychotic medication, there “was concern that he

was losing weight and malnourished. His hygiene was extremely poor. He refused

medical interventions like physical examinations or laboratories.”

       Although J.R. has not exhibited the symptoms that made him a threat to

himself or others since he began taking his medication, Dr. Steenblock explained

that J.R.’s symptoms would return if he stopped taking the medication.           Dr.

Steenblock explained that J.R.’s obsessive compulsive disorder causes recurrent

obsessions about his medication, which negatively affects J.R.’s willingness to

take it. Based on past experiences, Dr. Steenblock testified that if J.R. were to

stop taking his medication, “within a short time he would revert back to his previous

state of being very delusional and probably quite agitated. And I think this would

not only result in potential aggressive behavior but also a lot of self-neglect.”

Although these behaviors are not currently occurring and have not occurred in

some time, the evidence shows they are likely to occur again if J.R.’s commitment

was not continued. As Dr. Steenblock opined, “[I]f [J.R.] was no longer compelled
                                          5


by the court to participate in treatment and take medication, I am certain he would

become a danger to himself or others.”

       J.R. also notes that Dr. Steenblock testified J.R. is not a threat to himself or

others while he is taking his medication. However, J.R. testified at the hearing that

if he was not under commitment, he would discontinue taking his medication. This

statement of intent is evidence of both a lack of judgment and of a current overt

act supporting the proposition he is a current danger to himself or others if not

under commitment and so required to take his medication. See In re Mohr, 383

N.W.2d 539, 542 (Iowa 1986). Although J.R. cites potential side effects as a

reason to stop taking his medication, the hospital closely monitors these side

effects.

       Dr. Steenblock provided ample evidence that J.R. lacks the necessary

judgment to make responsible decisions with respect his treatment and that he

would be a danger to himself or others if he was no longer under commitment.

Because substantial evidence supports the court’s finding that J.R. is seriously

mentally impaired, we affirm the order denying J.R.’s writ of habeas corpus.

       AFFIRMED.